The Surrogate.
Old age and bodily ailments and infirmities do not, of themselves, disqualify one from *264appointment to the office of administrator. The evidence that has been submitted, respecting the physical and mental condition of this decedent’s widow, has not satisfied me that she is, within the meaning of R. S., part 2, ch. 6, tit. 2, § 32, as amended, “ incompetent” to execute the duties of administratrix, “ by reason of want of understanding.”
Letters may, therefore, issue to Rachel Berrien, in conjunction with Alonzo Baker, o